                                              Entered on Docket
                                              November 02, 2020
                                              EDWARD J. EMMONS, CLERK
                                              U.S. BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF CALIFORNIA


 1                                                Signed and Filed: November 2, 2020

 2
 3
 4
                                                  ________________________________________
 5                                                DENNIS MONTALI
                                                  U.S. Bankruptcy Judge
 6
 7                        UNITED STATES BANKRUPTCY COURT
 8                       NORTHERN DISTRICT OF CALIFORNIA
 9
     In re                          ) Bankruptcy Case No. 17-30326-DM
10                                  )
     MAYACAMAS HOLDINGS LLC,        ) Chapter 7
11                                  )
12                                  )
                    Debtor.         )
13                                  )
     E. LYNN SCHOENMANN, Chapter 7 ) Adversary Case No. 19-03012-DM
14   Trustee,                       )
15                                  )
                     Plaintiff,     )
16                                  )
     v.                             )
17                                  )
     CARMEL FINANCING, LLC, et al., )
18
                                    )
19                  Defendants.     )
                                    )
20
21
     MEMORANDUM DECISION REGARDING CROSS-MOTIONS FOR SUMMARY JUDGMENT
22
23     I. INTRODUCTION
24           On April 10, 2014, debtor Mayacamas Holdings LLC (“Debtor”)
25   executed a promissory note in the principal amount of $2,000,000
26   (the “Note”) to the order of defendant Carmel Financing, LLC
27   (“Carmel”); it was secured by a first priority deed of trust
28   (the “DOT”) encumbering real property located in Sonoma County

                                              -1-

     Case: 19-03012   Doc# 52   Filed: 11/02/20    Entered: 11/02/20 12:42:52     Page 1 of 9
 1   and commonly referred to as the “Ranch Parcel.”                 See In re

 2   Mayacamas Holdings LLC, 608 B.R. 522, 528–29 (Bankr. N.D. Cal.

 3   2019), leave to appeal denied sub nom. Schoenmann v. Carmel Fin.

 4   LLC, No. 19-CV-06895-WHO, 2020 WL 95553 (N.D. Cal. Jan. 8, 2020)

 5   (the “MTD Decision”).

 6         On April 7, 2017, Debtor filed a chapter 11 petition and

 7   listed the Ranch Parcel as its principal asset.                 Plaintiff

 8   E. Lynn Schoenmann (“Trustee”) was appointed as the chapter 11

 9   trustee on October 4, 2017.         Four days later (on October 8,

10   2017), the Tubbs fire erupted and caused significant damage to

11   the Ranch Parcel.      As a result, Trustee received more than

12   $2,000,000.00 from Debtor’s insurance carrier (the “Insurance

13   Proceeds”).      Except for a court-approved expenditure of

14   $418,541.50 for post-fire clean-up required by law, Trustee

15   continues to hold the Insurance Proceeds, which equaled

16   $1,695,727.26 as of the commencement of this adversary

17   proceeding.

18         On April 7, 2019, Trustee filed a Complaint to Determine

19   Validity, Priority, and Extent of Liens; to Avoid Unperfected

20   Security Interests and Fraudulent and Preferential Transfers;

21   and to Object to Claims Relating to Sonoma County Assessor's

22   Parcel 120-190-033 (the “Complaint”) against 23 named

23   defendants, including Carmel.

24         In her Complaint, Trustee asserted that the chapter 7

25   estate, and not Carmel, is entitled to the Insurance Proceeds

26   because the insurance policy does not mention Carmel or identify

27   it as an additional loss payee.              She also alleged that Carmel

28   did not, prior to the petition date, notify the insurer that it

                                              -2-

     Case: 19-03012   Doc# 52   Filed: 11/02/20    Entered: 11/02/20 12:42:52   Page 2 of 9
 1   should be added as a loss payee on the policy in accordance with

 2   California law.     See Cal. Comm. Code 9312(b)(4) (governing the

 3   creation and perfection of security interests in insurance

 4   policies)(hereafter, the “UCC”).             In addition, she alleged that

 5   certain terms of the Note and DOT imposing an 18% default

 6   interest rate, monthly late charges of 4%, and a $75,000 “exit

 7   fee” were unenforceable.

 8         On April 22, 2019, Carmel filed a motion to dismiss

 9   Trustee’s claims, which the court denied in part and granted in

10   part in its MTD Decision.         Holding that Colorado law governed

11   the interpretation and enforcement of the Note and applying it

12   in its analysis, the court concluded that the terms of the Note

13   governing the default interest rate, the monthly late charges

14   and an “exit fee” were enforceable.             The court therefore

15   dismissed Trustee’s claims that such terms were impermissible

16   under California law.       See MTD Decision, 608 B.R. at 529.                 It

17   nonetheless rejected Carmel’s contention that Trustee failed to

18   state a cognizable claim as to the bankruptcy estate’s

19   entitlement to the Insurance Proceeds.

20         On August 17, 2020, both Carmel (dkt. 38) and Trustee

21   (dkt. 42) filed competing motions for summary judgment regarding

22   Carmel’s right to recover the fire insurance proceeds.                    On

23   September 11, 2020, the court held a hearing on the two motions.

24   For the reasons set forth below, the court will grant Trustee’s

25   motion for summary judgment and deny Carmel’s motion for summary

26   judgment.

27   //

28   //

                                              -3-

     Case: 19-03012   Doc# 52   Filed: 11/02/20   Entered: 11/02/20 12:42:52   Page 3 of 9
         II. STANDARDS GOVERNING MOTIONS FOR SUMMARY JUDGMENTS
 1
 2           On a motion for summary judgment, the court must determine

 3   whether, viewing the evidence in the light most favorable to the

 4   nonmoving party, there are any genuine issues of material fact.

 5   Simo v. Union of Needletrades, Indus. & Textile Employees, 322

 6   F.3d 602, 609-10 (9th Cir. 2003); Fed. R. Civ. P. 56.                     Summary

 7   judgment against a party is appropriate when the pleadings,

 8   depositions, answers to interrogatories, and admissions on file,

 9   together with the affidavits, if any, show that there is no

10   genuine issue as to any material fact and that the moving party

11   is entitled to judgment as a matter of law.               Fed. R. Civ. P. 56.

12   As discussed below, as a matter of law, Carmel has not produced

13   sufficient evidence or legal grounds to support its motion for

14   summary judgment or to defeat Trustee’s motion for summary

15   judgment.

16   III. DISCUSSION

17           In its motion, Carmel again contends that it holds a

18   perfected security interest in the Insurance Proceeds because

19   its recorded deed of trust granted Carmel a security interest in

20   all insurance proceeds affecting the Ranch Parcel,

21   notwithstanding this court’s contrary legal conclusions in the

22   MTD Decision.1     Carmel also asserts that it did provide written

23   notice of its purported security interest to the insurer as

24   required by California law.         Finally, it seemingly contends that

25
26   1
       The court will not revisit its legal conclusion in the MTD
     Decision, 608 B.R. at 529, that California law governs whether
27   Carmel is the holder of a perfected security interest in the
28   Insurance Proceeds.

                                              -4-

     Case: 19-03012   Doc# 52   Filed: 11/02/20   Entered: 11/02/20 12:42:52    Page 4 of 9
 1   a 2011 decision from a bankruptcy court in another district

 2   holds more weight than a decision by the District Court for the

 3   Northern District of California upon which this court relied in

 4   the MTD Decision.      The court is not persuaded by these arguments

 5   for the reasons set forth below and in the MTD Decision.

 6         First, the UCC defines a “security interest” as “an

 7   interest in personal property or fixtures that secures payment

 8   or performance of an obligation.” See Cal. Comm. Code § 1201(35)

 9   (emphasis added).      Carmel has not provided any evidence that,

10   prior to the petition date, it perfected a security interest in

11   any personal property or fixtures of Debtor, either by filing a

12   financing statement or taking possession of such property as

13   required by the UCC.       See Cal. Comm. Code § 9310(a) and (b)(6).

14   See also Cal. Comm. Code § and 9315(c) (providing that a

15   security interest in proceeds is perfected only if the security

16   interest in the original collateral was perfected).

17         In addition, the UCC does not govern the “creation or

18   transfer of an interest in or lien on real property, including a

19   lease or rents thereunder”, with certain exceptions that are

20   inapplicable here. Cal. Comm. Code § 9109(c)(11).                 Real property

21   is not “collateral” that is governed by the UCC, as indicated in

22   Cal. Comm. Code § 9109(c)(11).           See also In re Ehrle, 189 B.R.

23   771, 775 (9th Cir. BAP 1995) (“Under California’s [UCC},

24   security interests in personal property extend to the cash

25   proceeds thereof.      However, [the UCC] excepts the ‘transfer of

26   an interest in or lien on real estate[,]’ from coverage under

27   California’s Article 9.”).

28

                                              -5-

     Case: 19-03012   Doc# 52   Filed: 11/02/20   Entered: 11/02/20 12:42:52   Page 5 of 9
 1         That said, California’s UCC does allow a creditor to

 2   acquire a security interest in an insurance policy procured by a

 3   debtor for its own benefit if, and only if, written notification

 4   is provided to the insurer. See Cal. Comm. Code § 9312.                   Section

 5   9312(b)(4) provides that a “security interest in, or claim in or

 6   under, any policy of insurance, including unearned premiums, may

 7   be perfected only by giving written notice of the security

 8   interest or claim to the insurer.” Cal. Comm. Code § 9312(a)(4)

 9   (emphasis added). Absent that written notice, Carmel cannot

10   assert a security interest in the claim filed with and paid by

11   the insurer.     Id.; see also Zaghi v. State Farm Gen. Ins. Co.,

12   77 F.Supp.3d 974, 977 (N.D. Cal. 2015) (holding that under

13   California law, a recovery of insurance proceeds is limited to

14   named insureds on the policy).2

15         As a matter of undisputed fact, Carmel is not a named

16   insured on the policy at issue here.             Nonetheless, Carmel

17   contends in its motion that Debtor directed its insurer to add

18   Carmel as a beneficiary to its insurance policy.                As evidence of

19
     2  In its motion for summary judgment and its opposition to the
20   Trustee’s motion for summary judgment, Carmel attempts to avoid
21   the holding of Zaghi by citing a 2011 unpublished decision of a
     bankruptcy court from another district. In In re Ireva
22   Holdings, LLC, 2011 WL 10656544 (Bankr. E.D. Cal. 2011), the
     court held that the inclusion of an insurance assignment clause
23   in a recorded deed of trust is sufficient notice to others that
     a lender has a security interest in any insurance proceeds
24
     related to the property. The Ireva court relied on decisions
25   from other states (Georgia, North Carolina, and others). Four
     years later, however, the Zaghi court analyzed California law
26   and persuasively concluded that a recovery of insurance proceeds
     is limited to named insureds on the policy. Zaghi, 77 F.Supp.3d
27   at 977. The analysis of the Zaghi is more consistent with
28   California statutory law than that of Ireva.

                                              -6-

     Case: 19-03012   Doc# 52   Filed: 11/02/20   Entered: 11/02/20 12:42:52   Page 6 of 9
 1   such direction, Carmel submitted an email dated February 20,

 2   2015, from Debtor’s insurance broker seeking a quote for a

 3   renewal of its property insurance; that request for a quote

 4   contains a handwritten notation reflecting Carmel as an

 5   additional insured.        Carmel, however, has not produced any

 6   evidence that the email directed the insurer to add it to the

 7   insurance policy or anything more than a request by Debtor’s

 8   insurance broker for a quote.          Consequently, the email does not

 9   satisfy the notice requirements of Cal. Comm. Code § 9312(a)(4)

10   or Zaghi.3

11           Carmel’s contention that it would be entitled to an

12   equitable lien in the proceeds is likewise unavailing.                    In

13   Zaghi, the district court rejected a request by the secured

14   creditor who had not been added as an additional insured for an

15   equitable lien against the proceeds. Zaghi, 77 F.Supp.3d at 979.

16   In any event, Carmel has not demonstrated that a constructive

17   trust could be imposed under these circumstances.                 Under

18   California law, a constructive trust may be imposed on property

19   as a remedy for things “wrongfully detain[ed],” or “gain[ed] ...

20   by fraud, accident, mistake, undue influence, the violation of a

21   trust, or other wrongful act.” In re Advent Mgmt. Corp., 104

22   F.3d 293, 295 (9th Cir. 1997), citing Cal. Civ. Code §§ 2223 and

23   2224.    Trustee did not gain the insurance proceeds wrongfully or

24
25
     3    Even if the third party request for a quote had constituted
     notice to the insurer that Carmel had a security interest in any
26   insurance proceeds and a directive to add it as a beneficiary on
     the policy, the request for a quote was applicable to the 2015
27   policy. No evidence has been produced to show that Carmel was
28   or requested to be a beneficiary of the 2017-2018 policy, which
     is the policy that was operative when the Tubbs Fire occurred.
                                      -7-

     Case: 19-03012   Doc# 52   Filed: 11/02/20   Entered: 11/02/20 12:42:52   Page 7 of 9
 1   by fraud or other wrongful act.              To the contrary, the estate

 2   legally acquired the proceeds as Debtor was the only named

 3   insured.    Moreover, Carmel is not entitled to such equitable

 4   relief when it took no steps to protect its rights in any

 5   insurance policy prior to the Tubbs Fire.

 6    IV. CONCLUSION
 7         For the foregoing reasons, the court finds that as a matter
 8   of undisputed fact and law that Carmel did not provide written
 9   notification to Insurer that it should be added as a loss payee
10   to the policy.     For that reason, Carmel’s assertion of a
11   perfected security interest in the Insurance Proceeds fails as a
12   matter of law.     The court will therefore grant Trustee’s motion
13   for summary judgment and deny Carmel’s motion for summary
14   judgment.    Counsel for Trustee should upload separate orders for
15   each motion and either obtain the signature of Carmel’s counsel
16   approving them as to form or file a separate proof of service
17   indicating compliance with B.L.R. 9021-1(c).
18         Within ten days after the court enters those orders,
19   counsel for Trustee should file a status conference statement
20   indicating what remains to be dealt with in this adversary
21   proceeding before a final judgment can be entered.
22                        **END OF MEMORANDUM DECISION**
23
24
25
26
27
28

                                              -8-

     Case: 19-03012   Doc# 52   Filed: 11/02/20    Entered: 11/02/20 12:42:52   Page 8 of 9
                                  COURT SERVICE LIST
 1
 2   ECF Recipients

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -9-

     Case: 19-03012   Doc# 52   Filed: 11/02/20   Entered: 11/02/20 12:42:52   Page 9 of 9
